TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 1, 2013



                                      NO. 03-10-00639-CV


                          Trinity Settlement Services, LLC, Appellant

                                                   v.

       The Texas State Securities Board and John Morgan, in his Official Capacity as
               Commissioner of the Texas State Securities Board, Appellee




            APPEAL FROM 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s grant

of plea to the jurisdiction: IT IS THEREFORE considered, adjudged and ordered that the grant

of plea to the jurisdiction of the trial court is in all things affirmed. It is FURTHER ordered that

the appellant pay all costs relating to this appeal, both in this Court and the court below; and that

this decision be certified below for observance.